
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.44


EMPLOYMENT AGREEMENT


        EMPLOYMENT AGREEMENT ("Agreement"), dated as of January 1, 2004 between
Calvin Klein, Inc., a New York corporation (together with its affiliates,
including, without limitation, its parent corporation, Phillips-Van Heusen
Corporation ("PVH"), the "Company"), and PAUL THOMAS MURRY (the "Executive").

W I T N E S S E T H:

        WHEREAS, the Company desires to retain Executive on a full-time basis in
accordance with the terms set forth herein; and

        WHEREAS, the Executive desires to be so employed by the Company.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

        1.    Employment.    

        (a)    Employment.    The Company agrees to employ the Executive, and
the Executive agrees to be employed by the Company, in accordance with the terms
and conditions hereof. The Executive shall be an employee at will and this
Agreement shall not constitute a guarantee of employment. Each of the parties
acknowledges and agrees that either party may terminate the Executive's
employment at any time, for any reason, with or without Cause (as defined in
Section 3(a)). The period commencing on the date hereof and ending on the
effective date of the termination of the Executive's employment is hereinafter
referred to as the "Employment Period."

        (b)    Position.    The Executive shall serve as President and Chief
Operating Officer of Calvin Klein, Inc. or in such other position or positions
as the Company's Chief Executive Officer or Board of Directors (which, for
purposes of this Agreement, includes any committee thereof, unless the context
requires otherwise) may designate from time to time. The Executive shall
(i) perform such duties and services as shall from time to time be assigned to
him, (ii) devote all of his business time to the services required of him
hereunder and (iii) use his best efforts, judgment, skill and energy to perform
such duties and services. As used in this Section 1, "business time" shall be
determined in accordance with the usual and customary standards of the Company.

        2.    Compensation.    

        (a)    Base Salary.    The Company shall pay the Executive a salary
("Base Salary") at the annual rate of $750,000, payable in accordance with the
normal payroll procedures of the Company in effect from time to time, plus an
annual lump sum payment of $100,000 payable after the end of each calendar year
during the term of this Agreement. The Company or the Board of Directors may
from time to time, in its sole and absolute discretion, increase or decrease the
Base Salary by any amount it determines to be appropriate.

        (b)    Incentive and Bonus Compensation.    The Executive shall be
eligible to participate in the Company's existing and future bonus and stock
option plans and other incentive compensation programs for similarly situated
executives (collectively, "Plans"), to the extent that the Executive is
qualified to participate in any such Plan under the generally applicable
provisions thereof in effect from time to time. Such eligibility is not a
guarantee of participation in or of the receipt of any award, payment or other
compensation under any Plan. To the extent the Executive does participate in a
Plan and the Plan does not expressly provide otherwise, the Chief Executive
Officer and/or the Board of Directors, as appropriate, may determine all terms
of participation (including, without limitation, the type and size of any award,
payment or other compensation and the timing and conditions of receipt thereof
by the Executive) in the Chief Executive Officer's or Board's sole and absolute
discretion. Nothing herein shall be deemed to prohibit the Company or the Board
of Directors from amending or terminating any and all Plans in its sole and
absolute discretion. The terms of each Plan shall govern the Executive's rights
and obligations thereunder during the Executive's employment and upon the
termination thereof. Without limiting the

--------------------------------------------------------------------------------






generality of the foregoing, the definition of "Cause" hereunder shall not
supersede the definition of "cause" in any Plan and any rights of the Executive
hereunder upon and subsequent to the termination of the Executive's employment
shall be in addition to, and not in lieu of, any right of the Executive under
any Plan then in effect upon or subsequent to a termination of employment.

        (c)    Benefit and Insurance Plans.    The Executive shall be eligible
to participate in all employee benefit and insurance plans sponsored or
maintained by the Company for similarly situated executives (including any
savings, retirement, life, health and disability plans), to the extent that the
Executive is qualified to participate in any such plan under the generally
applicable provisions thereof in effect from time to time. Nothing herein shall
be deemed to prohibit the Company or the Board of Directors from amending or
terminating any such plan in its sole and absolute discretion. The terms of each
such plan shall govern the Executive's rights and obligations thereunder during
the Executive's employment and upon the termination thereof.

        (d)    Expenses.    The Company shall pay or reimburse the Executive for
reasonable expenses incurred or paid by the Executive in the performance of the
Executive's duties hereunder in accordance with the generally applicable
policies and procedures of the Company, as in effect from time to time and
subject to the terms and conditions thereof.

        (e)    Vacations.    The Executive shall be eligible to take vacation in
accordance with PVH policy, but in no event less than four weeks.

        (f)    Clothing Allowance.    The Executive shall be eligible to
participate in any clothing allowance program developed for executives of Calvin
Klein, Inc., the terms of such participation to be established by the Company.

        3.    Termination of Employment.    The Executive's employment hereunder
shall terminate, or shall be subject to termination at any time, as follows:

        (a)    Termination for Cause by the Company.    The Company may
terminate the Executive's employment with the Company at any time for Cause.
Upon such termination, the Company shall have no further obligation to the
Executive hereunder except for the payment of (i) the portion of the Base Salary
for periods prior to the effective date of termination accrued but unpaid (if
any), and (ii) all unreimbursed expenses, subject to Section 2(d). For the
avoidance of doubt, the Executive shall have no right to receive any amounts
under the Company's severance policy upon his termination for Cause. For
purposes of this Agreement, "Cause" shall be defined as (1) gross negligence in
the performance of the material responsibilities of the Executive's office or
position; (2) gross misconduct in the performance of the material
responsibilities of the Executive's office or position, including, without
limitation, malfeasance relating to the Company and/or vendor and customer
accounts and insubordination; (3) material failure or refusal by the Executive
to perform his core job duties, as such may be reasonably assigned to him from
time to time, other than by reason of his death or disability, or other acts or
omissions constituting material neglect or dereliction of his such duties;
(4) the conviction of the Executive by a court of competent jurisdiction (and
after all appeal procedures have been exhausted or have expired) of, or the
entry of a plea of guilty or nolo contendere by the Executive to a charge of,
the commission of a crime that constitutes a felony under federal or state law
or the equivalent under foreign law; (5) the Executive's embezzlement or
intentional misappropriation of any property of the Company; (6) the Executive
having divulged, furnished or made accessible to anyone other than the Company,
its directors, officers, employees, auditors and legal advisors, otherwise than
in the ordinary course of business, any Confidential Information (as hereinafter
defined); (7) fraud, dishonesty or other acts or omissions by the Executive that
constitute a willful breach of his fiduciary duty to the Company; or (8) the
happening of any other event which, under the provisions of applicable law,
disqualifies the Executive from acting in any or all capacities in which he is
then acting. The Executive shall be given notice of the termination of his
employment for Cause under this Section 3(a). If the Executive shall be
terminated pursuant to clause (1), (2) or (3) of this Section 3(a), the
Executive

2

--------------------------------------------------------------------------------



shall be given a reasonable period of time, not to exceed 30 days, to correct
the underlying act or omission. In all other cases, termination shall be
effective as of the date notice is given.

        (b)    Termination without Cause by the Company.    The Company may also
terminate the Executive's employment with the Company at any time without Cause.
The voluntary resignation of the Executive shall not for any reason be treated
as a termination of employment by the Company without Cause, even if the
Executive's stated reason for resignation is a material change in the terms or
conditions of his employment as in effect at that time, except as otherwise
provided in Sections 3(c) and 3(g)(ii). If the Company terminates the
Executive's services without Cause, other than during the two-year period
following a Change in Control (as hereinafter defined), the Executive shall be
entitled to receive from the Company (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), and (iii) an
aggregate amount (the "Severance Amount") equal to the greater of (x) two weeks'
salary for each consecutive year of employment with the Company immediately
prior to such a termination and (y) the severance payable under the Company's
severance policy, as then in effect; provided, however, that in no event shall
the Severance Amount be less than the Base Salary then in effect. In addition,
if the Company terminates the Executive's employment hereunder without Cause,
then the Company shall also provide to the Executive during the period over
which the Severance Amount is paid, medical and dental insurance coverage for
the Executive and the members of his family which is not less favorable to the
Executive than the group medical and dental insurance coverage carried by the
Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical and dental insurance coverage from any other employer during
such period, but the Executive shall not have any obligation to seek or accept
employment during such period, whether or not any such employment would provide
comparable medical and dental insurance coverage; and provided further, however,
that the Executive shall be obligated to pay an amount equal to the active
employee contribution, if any, for each such coverage. The Severance Amount
shall be based upon the Base Salary then in effect. The Severance Amount shall
be payable in substantially equal payments on the same schedule as Base Salary
was paid immediately prior to termination but in no event less than twice a
month. For purposes of this Section 3(b), the Executive shall be deemed to
accrue a year of employment with the Company on each anniversary of his date of
hire and, with respect to his last year of employment, if at least six months
have passed since the last such anniversary date. For the avoidance of doubt the
payment of the Severance Amount shall be in lieu of any amounts payable under
the Company's severance policy (as then in effect) and the Executive hereby
waives any and all rights thereunder.

        (c)    Termination by Good Reason by the Executive.    The Executive may
terminate his employment with the Company at any time for Good Reason (as
defined in Section 3(g)(i)). Upon the voluntary termination of employment by the
Executive for Good Reason, other than during the two-year period following a
Change in Control, the Executive shall be entitled to receive from the Company
(i) the portion of the Base Salary for periods prior to the effective date of
termination accrued by but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(d), and (iii) the Severance Amount; provided,
however, that in no event shall the Severance Amount be less than one year's
Base Salary at the rate then in effect. In addition, if the Executive terminates
his employment with the Company for Good Reason pursuant to this Section 3(c),
then the Company shall also provide to the Executive during the period over
which the Severance Amount is paid, medical and dental insurance coverage for
the Executive and the members of his family which is not less favorable to the
Executive than the group medical and dental insurance coverage carried by the
Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall

3

--------------------------------------------------------------------------------






terminate to the extent the Executive obtains comparable medical and dental
insurance coverage from any other employer during such period, but the Executive
shall not have any obligation to seek or accept employment during such period,
whether or not any such employment would provide comparable medical and dental
insurance coverage; and provided further, however, that the Executive shall be
obligated to pay an amount equal to the active employee contribution, if any,
for each such coverage. The Severance Amount shall be based upon the Base Salary
then in effect. The Severance Amount shall be payable in substantially equal
payments on the same schedule as Base Salary was paid immediately prior to
termination but in no event less than twice a month. For purposes of this
Section 3(c), the Executive shall be deemed to accrue a year of employment with
the Company on each anniversary of his date of hire and, with respect to his
last year of employment, if at least six months have passed since the last such
anniversary date. For the avoidance of doubt the payment of the Severance Amount
shall be in lieu of any amounts payable under the Company's severance policy (as
then in effect) and the Executive hereby waives any and all rights thereunder.

        (d)    Termination by Voluntary Resignation by the Executive.    The
Executive may terminate his employment with the Company at any time by voluntary
resignation. Upon such termination, except as otherwise provided in Sections
3(c) and 3(g)(ii), the Company shall have no further obligation to the Executive
hereunder except for the payment of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
and (ii) all unreimbursed expenses (if any), subject to Section 2(d).
Notwithstanding the foregoing, the Executive shall provide no less than 90 days'
prior written notice of the effective date of his resignation. The Company shall
continue to pay the Executive his Base Salary during such 90-day period. The
Executive acknowledges and agrees that the Company may elect to place the
Executive on paid leave for all or any part of such 90-day period.
Notwithstanding the foregoing, the Company, in its sole and absolute discretion,
may waive the requirement for prior notice of the Executive's resignation or
decrease the notice period, in which event the Company shall have no continuing
obligation to pay the Executive's Base Salary or shall only have such obligation
with respect to the shortened period, as the case may be.

        (e)    Disability.    The Executive's employment shall be terminable by
the Company, subject to applicable law and the Company's short-term and
long-term disability policies then in effect, if the Executive becomes
physically or mentally disabled, whether totally or partially, such that he is
prevented from performing his usual duties and services hereunder for a period
of 120 consecutive days or for shorter periods aggregating 120 days in any
12-month period. If the Executive's employment is so terminated by the Company,
the Company shall have no further obligation to the Executive hereunder, except
for the payment to the Executive or his legal guardian or representative, as
appropriate, of (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), and (ii) all
unreimbursed expenses (if any), subject to Section 2(d).

        (f)    Death.    If the Executive shall die during the Employment
Period, this Agreement shall terminate on the date of the Executive's death and
the Company shall have no further obligation to the Executive hereunder except
for the payment to the Executive's estate of (i) the portion of the Base Salary
for periods prior to the effective date of termination accrued but unpaid (if
any), and (ii) all unreimbursed expenses (if any), subject to Section 2(d).

        (g)    Termination Subsequent to a Change in Control.    

          (i)  For purposes of this Agreement:

        (A)  A "Change in Control" shall be deemed to occur upon:

        (1)   the election of one or more individuals to the Board of Directors,
which election results in one-third or more of the directors of PVH consisting
of individuals

4

--------------------------------------------------------------------------------



who have not been directors of PVH for at least two years, unless such
individuals have been elected as directors or nominated for election as
directors by at least three-fourths of the directors of PVH who have been
directors of PVH for at least two years;

        (2)   the sale by PVH of all or substantially all of its assets (or the
assets of the PVH subsidiary employing the Executive) to any individual or
unaffiliated partnership, limited liability company or other entity (each, a
"Person"), the consolidation of PVH (or the PVH subsidiary employing the
Executive) with any Person, the merger of PVH (or the PVH subsidiary employing
the Executive) with any Person as a result of which merger PVH (or the PVH
subsidiary employing the Executive) is not the surviving entity (in the case of
PVH, as a publicly held corporation), unless such sale has been approved in
advance by at least three-fourths of the directors of PVH on the date hereof or
by a Successor Board, provided that at least three-fourths of the Continuing
Directors on such Successor Board approve such transaction;

        (3)   the sale or transfer of shares of PVH by PVH and/or any one or
more of its stockholders, in one or more transactions, related or unrelated, to
one or more Persons under circumstances whereby any Person and its affiliates
(as defined in the rules and regulations promulgated under the Securities
Exchange Act of 1934, as amended) shall own, after such sales and transfers, at
least one-fourth, but less than one-half, of the shares of PVH having voting
power for the election of directors, unless such sale or transfer has been
approved in advance by at least three-fourths of the directors of PVH on the
date hereof or by a Successor Board, provided that at least three-fourths of the
Continuing Directors on such Successor Board approve such transaction; or
(which, for the avoidance of doubt, does not include the right of a holder of
PVH's Series B preferred stock and its affiliates, by virtue of their ownership
of such Series B preferred stock to cast a majority of the votes on matters
submitted to the stockholders or to own a majority of the voting stock of PVH
upon their conversion of their shares of the Series B preferred stock).

        (4)   the sale or transfer of shares of PVH by PVH and/or any one or
more of its stockholders, in one or more transactions, related or unrelated, to
one or more Persons under circumstances whereby any Person and its affiliates
(as defined in the rules and regulations promulgated under the Securities
Exchange Act of 1934, as amended) shall own, after such sales and transfers, at
least one-half, of the shares of PVH having voting power for the election of
directors (which, for the avoidance of doubt, does not include the right of a
holder of PVH's Series B preferred stock and its affiliates, by virtue of their
ownership of such Series B preferred stock to cast a majority of the votes on
matters submitted to the stockholders or to own a majority of the voting stock
of PVH upon their conversion of their shares of the Series B preferred stock).

        (B)  "Continuing Director" means any director of PVH on the date hereof
and any director of PVH whose election to the Board of Directors of PVH was
recommended or approved by at least three- fourths of the directors of PVH
serving at the time of such recommendation or approval and in all events shall
exclude any director who was elected as a result of the solicitation of proxies
by any Person other than the Board of Directors of PVH.

        (C)  "Successor Board" means a Board of Directors of PVH at least
three-quarters of which is composed of Continuing Directors.

        (D)  "Good Reason" means

5

--------------------------------------------------------------------------------






        (1)   a material reduction in the Executive's duties without his
consent;

        (2)   a reduction of the Executive's Base Salary by more than 10% or the
elimination of all Plans (without a commensurate increase in Base Salary or
replacement by new Plans) or the reduction of the compensation under the Plans
(including any new or replacement Plans) such that the Executive's potential
total compensation (i.e., Base Salary, cash bonuses, stock awards, stock options
and other compensation) is reduced by more than 10% of his potential total
compensation (assuming all performance criteria are satisfied and awards are
paid at their maximum level); provided, however, that with respect to stock
awards, stock option grants and other non-cash compensation the value ascribed
thereto should be consistent with the basis of the Company's practices (e.g.,
option grant size based on position versus option grant given on Black-Scholes
or other valuation basis);

        (3)   a material reduction relative to all other senior executives in
the medical, life, disability and other benefits made available to the Executive
pursuant to Section 2(c);

        (4)   a material diminution relative to all other senior executives in
the Executive's status or working conditions or any other action that impairs
substantially the Executive's status relative to all other senior executives;
and

        (5)   the Company requiring the Executive to be based anywhere outside
of a 75 mile radius of New York, New York, except for travel, and visits to
Company offices and facilities worldwide, reasonably required to attend to the
Company's business, and other than in connection with a relocation by the
Company of the facility in which the Executive works or a relocation by the
Company of the Executive's business unit.

        (E)  "Parachute Indemnity Amount" shall mean the amount determined with
respect to the Executive as follows:

        (1)   There shall first be determined, after giving effect to the
payment of the Executive's Primary Benefit (as hereinafter defined) and all
other compensation and benefits paid to the Executive under any plans of or
agreements with the Company, but not to the Executive's Secondary Benefit, the
aggregate of the Executive's "excess parachute" payments within the
contemplation of section 280G(b)(1) of the Internal Revenue Code of 1986, as
amended.

        (2)   There shall then be determined the amount of the aggregate taxes
imposed upon such "excess parachute payments" by the provisions of
section 4999(a) of the Internal Revenue Code of 1986, as amended.

        (3)   The amount determined in accordance with the provisions of
clause (2) shall then be multiplied by the fraction the numerator of which shall
be one and the denominator of which shall be one minus the Executive's Effective
Marginal Tax Rate with respect to the calendar year in which his employment by
the Company shall terminate.

        (ii)   Upon the voluntary termination of employment with the Company by
the Executive for Good Reason within two years after the occurrence of a Change
in Control, or upon the involuntary termination of employment with the Company
of the Executive for any reason other than death, disability or Cause within two
years after the occurrence of a Change in Control, PVH (or the then-former PVH
subsidiary employing the Executive), or the consolidated, surviving or
transferee Person in the event of a consolidation, merger or sale of assets,
shall pay to the Executive, in a lump sum immediately subsequent to the date of
such termination, (A) the portion of the Base Salary for periods prior to the
effective date of

6

--------------------------------------------------------------------------------



termination accrued but unpaid (if any), (B) all unreimbursed expenses (if any),
subject to Section 2(d) and (C) an aggregate amount equal to the sum of (x) (the
"Primary Benefit") equal to the product of (1) two and (2) the average annual
cash compensation, including salary and bonuses, paid to and/or accrued with
respect to the Executive during the two-year period preceding the date of such
termination, or such portion of said period as the Executive shall have been
employed by the Company, and (y) an amount (the "Secondary Benefit") equal to
the Executive's Parachute Indemnity Amount. Upon the voluntary termination of
employment with the Company for Good Reason by the Executive within two years
after the occurrence of a Change in Control, or upon the involuntary termination
of employment with the Company of the Executive for any reason other than death,
disability or Cause within two years after the occurrence of a Change in
Control, PVH (or the then-former PVH subsidiary employing the Executive), or the
consolidated, surviving or transferee Person in the event of a consolidation,
merger or sale of assets, shall also provide to the Executive, for a period of
two consecutive years commencing on the date of such termination of employment,
medical, dental, life and disability insurance coverage for the Executive and
the members of his family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family either immediately prior
to such termination of employment or on the occurrence of such Change in
Control, whichever is greater; provided, however, that the obligations set forth
in this sentence shall terminate to the extent the Executive obtains comparable
medical, dental, life and disability insurance coverage from any other employer
during such two-year period, but the Executive shall not have any obligation to
seek or accept employment during such two-year period, whether or not any such
employment would provide comparable medical, dental, life and disability
insurance coverage. The Executive shall not be required to mitigate the amount
of any payment provided for in this Section 3(g)(ii) by seeking employment or
otherwise, nor shall the amount of any payment provided for herein be reduced by
any compensation or retirement benefits heretofore or hereafter earned by the
Executive as the result of employment by any other Person, except as provided in
the proviso to the immediately preceding sentence. For the avoidance of doubt,
the amounts payable under clause (C) of this Section 3(g)(ii) as severance shall
be in lieu of any amounts payable under the Company's severance policy and the
Executive hereby waives any and all rights thereunder.

        4.    Effect of Termination.    The amounts paid to the Executive
pursuant to Section 3(b), 3(c) or 3(g)(ii), as applicable, following termination
of his employment shall be in full and complete satisfaction of the Executive's
rights under this Agreement and any other claims he may have with respect to his
employment by the Company and the termination thereof, other than as expressly
provided in Section 2(b). Such amounts shall constitute liquidated damages with
respect to any and all such rights and claims. In consideration of the
Executive's receipt thereof, the Executive shall, in advance of, and as a
condition to, the payment thereof, execute a release in favor of the Company,
substantially in the form of Exhibit A hereto. Pursuant to said release, the
Company shall be released and discharged from any and all liability to the
Executive in connection with this Agreement and otherwise in connection with the
Executive's employment with the Company and the termination thereof, including,
without limitation, any claims arising under federal, state or local labor,
employment and employment discrimination laws, but excluding claims with respect
to any Plan. Notwithstanding the foregoing, nothing herein shall be construed to
release the Company from its obligations to indemnify the Executive (as set
forth in Section 7(h)).

        5.    Restrictive Covenants.    

        (a)    Confidentiality.    The Executive recognizes that any knowledge
and information of any type whatsoever of a confidential nature relating to the
business of the Company, including, without limitation, all types of trade
secrets, vendor and customer lists and information, employee

7

--------------------------------------------------------------------------------



lists and information, information regarding product development, marketing
plans, management organization information, operating policies and manuals,
sourcing data, performance results, business plans, financial records, and other
financial, commercial, business and technical information (collectively,
"Confidential Information"), must be protected as confidential, not copied,
disclosed or used, other than for the benefit of the Company, at any time. The
Executive further agrees that at any time during the Employment Period or
thereafter he will not divulge to anyone (other than the Company or any Person
employed or designated by the Company), publish or make use of any Confidential
Information without the prior written consent of the Company, except as (and
only to the extent) required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency and then
only after providing the Company with the opportunity to prevent such disclosure
or to receive confidential treatment for the Confidential Information required
to be disclosed. The Executive further agrees that following the termination of
the Employment Period for whatever reason, (i) the Company shall keep all
tangible property assigned to the Executive or prepared by the Executive and
(ii) the Executive shall not misappropriate or infringe upon the Confidential
Information of the Company (including the recreation or reconstruction of
Confidential Information from memory).

        (b)    Non-Interference.    The Executive acknowledges that information
regarding the Company's business and financial relations with its vendors and
customers is Confidential Information and proprietary to the Company and that
any interference with such relations based directly or indirectly on the use of
such information would cause irreparable damage to the Company. The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company's vendors and
customers (respectively "Vendor Information" or "Customer Information"), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if he were to solicit or
service the Company's vendors or customers on behalf of a competing business
enterprise. Accordingly, and subject to the immediately following sentence, the
Executive agrees that during the Employment Period and for a period of 18 months
following the termination thereof, other than by reason of a termination by the
Company without Cause or by the Executive for Good Reason, the Executive will
not, on behalf of himself or any other Person, other than the Company, directly
or indirectly do business with, solicit the business of, or perform any services
for any actual vendor or customer of the Company, any Person that has been a
vendor or customer of the Company within the 12-month period preceding such
termination or any actively solicited prospective vendor or customer as to whom
or which the Executive provided any services or as to whom or which the
Executive has knowledge of Vendor Information, Customer Information or
Confidential Information. The foregoing restrictive covenant shall only apply to
business activities engaged in by the Executive on behalf of himself or any
other Person that are directly competitive with those of the operating divisions
of the Company in which the Executive has worked in terms of channel(s) of
distribution, types of products, gender for which the products have been
designed and similarity of price range. In addition, the Executive agrees that,
during the Employment Period and such 18-month period thereafter, he will not,
directly or indirectly, seek to encourage or induce any such vendor or customer
to cease doing business with, or lessen its business with, the Company, or
otherwise interfere with or damage (or attempt to interfere with or damage) any
of the Company's relationships with its vendors and customers, except in the
ordinary course of the Company's business.

        (c)    Non-Solicitation.    The Executive agrees that during the
Employment Period and for a period of 18 months following the termination
thereof for any reason, he will not hire or solicit to hire, whether on his own
behalf or on behalf of any other Person (other than the Company), any employee
of the Company or any individual who had left the employ of the Company within
12 months of the termination of the Executive's employment with the Company. In
addition, during the Employment Period and such 18-month period thereafter, the
Executive will not,

8

--------------------------------------------------------------------------------






directly or indirectly, encourage or induce any employee of the Company to leave
the Company's employ, except in the ordinary course of the Company's business.

        (d)    Public Comment.    The Executive, during the Employment Period
and at all times thereafter, shall not make any derogatory comment concerning
the Company or any of its current or former directors, officers, stockholders or
employees. Similarly, the senior management of the Company shall not make any
derogatory comment concerning the Executive.

        (e)    Blue Pencilling.    If any of the restrictions on competitive or
other activities contained in this Section 5 shall for any reason be held by a
court of competent jurisdiction to be excessively broad as to duration,
geographical scope, activity or subject, such restrictions shall be construed so
as thereafter to be limited or reduced to be enforceable to the extent
compatible with the applicable law; it being understood that by the execution of
this Agreement, (i) the parties hereto regard such restrictions as reasonable
and compatible with their respective rights and (ii) the Executive acknowledges
and agrees that the restrictions will not prevent him from obtaining gainful
employment subsequent to the termination of his employment. The existence of any
claim or cause of action by the Executive against the Company shall not
constitute a defense to the enforcement by the Company of the foregoing
restrictive covenants, but such claim or cause of action shall be determined
separately.

        (f)    Injunctive Relief.    The Executive acknowledges and agrees that
the covenants and obligations of the Executive set forth in this Section 5
relate to special, unique and extraordinary services rendered by the Executive
to the Company and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Executive agrees that the
Company shall be entitled to seek an injunction, restraining order or other
temporary or permanent equitable relief (without the requirement to post bond)
restraining the Executive from committing any violation of the covenants and
obligations contained herein. These injunctive remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity.

        6.    Work for Hire.    The Executive agrees that all marketing,
operating and training ideas, sourcing data, processes and materials, including
all inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company ("Proprietary Materials") to
which the Executive may have access or that the Executive may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company. Any Proprietary Materials developed by the Executive
that, under applicable law, may not be considered works made for hire, are
hereby assigned to the Company without the need for any further consideration,
and the Executive agrees to take such further action, including executing such
instruments and documents as the Company may reasonably request, to evidence
such assignment.

        7.    Miscellaneous.    

        (a)    Assignment.    This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns.
Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of his rights or obligations under this Agreement without first
obtaining the written consent of the Company. The Company may assign this
Agreement in connection with a sale of all or substantially all of its assets.
The merger or consolidation of the Company into or with any other Person or any
other transaction involving a change of control of the Company shall not
constitute an assignment of this Agreement by the Company.

        (b)    Survival.    The provisions of Sections 3, 4, 5, 6 and 7 shall
survive the termination of this Agreement pursuant to Section 3.

9

--------------------------------------------------------------------------------






        (c)    Notices.    Any notices to be given hereunder shall be in writing
and delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid as follows:

If to the Executive, addressed to the Executive at the address then shown in the
Executive's employment records

If to the Company at:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York 10016
Attention: Chairman

With a copy to:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York 10016
Attention: Vice President—Human Resources

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.

        (d)    Governing Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the principles thereof relating to the conflict of laws.

        (e)    Consent to Jurisdiction.    Any judicial proceeding brought
against the Executive with respect to this Agreement may be brought in any court
of competent jurisdiction in the Borough of Manhattan in the City and State of
New York and, by execution and delivery of this Agreement, the Executive

        (i)    accepts, generally and unconditionally, the nonexclusive
jurisdiction of such courts and any related appellate courts, and irrevocably
agrees to be bound by any final judgment (after exhausting all appeals therefrom
or after all time periods for such appeals have expired) rendered thereby in
connection with this Agreement and

        (ii)   irrevocably waives any objection the Executive may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum.

        (f)    Severability.    The invalidity of any one or more provisions of
this Agreement or any part thereof shall not affect the validity of any other
provision of this Agreement or part thereof; and in the event that one or more
provisions contained herein shall be held to be invalid, the Agreement shall be
reformed to make such provisions enforceable.

        (g)    Waiver.    The Company, in its sole discretion, may waive any of
the requirements imposed on the Executive by this Agreement. The Company,
however, reserves the right to deny any similar waiver in the future. Each such
waiver must be express and in writing and there will be no waiver by conduct.
Pursuit by the Company of any available remedy, either in law or equity, or any
action of any kind, does not constitute waiver of any other remedy or action.
Such remedies and actions are cumulative and not exclusive.

        (h)    Indemnification.    The Company shall indemnify the Executive and
hold the Executive harmless from and against any claim, loss or cause of action
arising from or out of the Executive's performance as an officer, director or
employee of the Company or in any other capacity, including any fiduciary
capacity, in which the Executive serves at the request of the Company to the
maximum extent permitted by applicable law; provided, however, that the
Executive shall not be entitled to indemnification hereunder with respect to any
expense, loss, liability or damage which

10

--------------------------------------------------------------------------------






was caused by the Executive's own gross negligence, willful misconduct or
reckless disregard of his duties hereunder. The Company shall pay any and all
reasonable legal fees incurred by the Executive in the defense of any such claim
on a current basis, provided that the Executive agrees in writing to reimburse
the Company for any fees that it is determined the Executive is not entitled to
have paid by the Company. The Company shall have the right to select counsel
reasonably acceptable to the Executive to defend such claim and to have the same
counsel represent the Company and its officers and directors unless there is a
material conflict of interest between the Company and the Executive, in which
case the Executive may select and retain his own counsel at the Company's
expense. The Executive shall not settle any action or claim against the
Executive without the prior written consent of the Company, except at the
Executive's sole cost and expense.

        (i)    Section Headings.    The section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

        (j)    Taxes.    Any payments provided for hereunder shall be reduced by
any amounts required to be withheld by the Company, and any benefits provided
for hereunder shall be subject to taxation if and to the extent provided, from
time to time under applicable Federal, State or local employment or income tax
laws or similar statutes or other provisions of law then in effect.

        (k)    Waiver of Jury Trial.    The Company and the Executive hereby
waive, as against the other, trial by jury in any judicial proceeding to which
they are both parties involving, directly or indirectly, any matter in any way
arising out of, related to or connected with this Agreement.

        (l)    Entire Agreement.    This Agreement contains the entire
understanding, and cancels and supersedes all prior agreements, including any
agreement in principle or oral statement, letter of intent, statement of
understanding or guidelines of the parties hereto with respect to the subject
matter hereof. Notwithstanding the foregoing, this Agreement does not cancel or
supersede the Plans or the plans referred to in Section l(c). This Agreement may
be amended, supplemented or otherwise modified only by a written document
executed by each of the parties hereto or their respective successors or
assigns. The Executive acknowledges that he is entering into this Agreement of
his own free will and accord with no duress, and that he has read this Agreement
and understands it and its legal consequences.

        (m)    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
on the day and year first above written.

 
   
   
   
    CALVIN KLEIN, INC.
 
 
By:
 
/s/  BRUCE J. KLATSKY      

--------------------------------------------------------------------------------

        Name:   Bruce J. Klatsky         Title:   Chairman and Chief Executive
Officer
 
 
/s/  PAUL THOMAS MURRY      

--------------------------------------------------------------------------------

Paul Thomas Murry

11

--------------------------------------------------------------------------------





EXHIBIT A


RELEASE


        TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT PAUL
THOMAS MURRY (the "Releasor"), on behalf of himself and his heirs, executors,
administrators and legal representatives, in consideration of the payments set
forth in Section [3(b)] [3(c)] [3(g)(ii)] of the Employment Agreement between
the Releasor and Calvin Klein, Inc., dated as of January 1, 2004 (as the same
may have been heretofore amended, the "Agreement") and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, hereby
irrevocably, unconditionally, generally and forever releases and discharges
Calvin Klein, Inc. (together with its current and former affiliates, including,
without limitation, its parent corporation, Phillips-Van Heusen Corporation, the
"Company"), each of its current and former officers, directors, employees,
agents, representatives and advisors and their respective heirs, executors,
administrators, legal representatives, receivers, affiliates, beneficial owners,
successors and assigns (collectively, the "Releasees"), from, and hereby waives
and settles, any and all, actions, causes of action, suits, debts, promises,
damages, or any liability, claims or demands, known or unknown and of any nature
whatsoever and which the Releasor ever had, now has or hereafter can, shall or
may have, for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Release arising directly or
indirectly pursuant to or out of his employment with the Company or the
termination of such employment (collectively, "Claims"), including, without
limitation, any Claims (i) arising under any federal, state, local or other
statutes, orders, laws, ordinances, regulations or the like that relate to the
employment relationship and/or specifically that prohibit discrimination based
upon age, race, religion, gender, national origin, disability, sexual
orientation or any other unlawful bases, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Civil Rights Acts of 1866 and 1871, as amended, the Americans with Disabilities
Act of 1990, as amended, the New Jersey Law Against Discrimination, as amended,
the New York State and New York City Human Rights Laws, as amended, the laws of
the States of New York and New Jersey, the City of New York and Somerset County,
New Jersey relating to discrimination, as amended, and any and all applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes; (ii) arising under or pursuant to any contract, express or implied,
written or oral, including, without limitation, the Agreement; (iii) for
wrongful dismissal or termination of employment; (iv) for tort, tortious or
harassing conduct, infliction of mental or emotional distress, fraud, libel or
slander; and (v) for damages, including, without limitation, punitive or
compensatory damages or for attorneys' fees, expenses, costs, wages, injunctive
or equitable relief. This Release shall not apply to any claim that the Releasor
may have for a breach of Section [3(b)] [3(c)] [3(g)(ii)], 5(d) or 7(h) of the
Agreement or any plan or program of the type referred to in Sections 2(b) and
2(c) of the Agreement in which the Releasor was a participant.

        The Releasor agrees not to file, assert or commence any Claims against
any Releasee with any federal, state or local court or any administrative or
regulatory agency or body.

        The Releasor represents and warrants that there has been no assignment
or other transfer of any interest in any Claim which the Releasor may have
against the Releasees, or any of them, and the Releasor agrees to indemnify and
hold the Releasees, and each of them, harmless from any Claims, or other
liability, demands, damages, costs, expenses and attorneys' fees incurred by the
Releasees, or any of them, as a result of any person asserting any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the Releasor under this indemnity.

A-1

--------------------------------------------------------------------------------




        The Releasor agrees that if he hereafter commences, joins in, or in any
manner seeks relief through any suit arising out of, based upon, or relating to
any Claim released hereunder, or in any manner asserts against the Releasees, or
any of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys' fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.

        The Releasor hereby waives any right to, and agrees not to, seek
reinstatement of his employment with the Company or any Releasee. The Releasor
acknowledges that the amounts to be paid to him under Section [3(b)] [3(c)]
[3(g)(ii)] of the Agreement include benefits, monetary or otherwise, which the
Releasor has not earned or accrued, or to which he is not already entitled.

        Releasor acknowledges that he was advised by the Company to consult with
his attorney concerning the waivers contained in this Release, that he has
consulted with counsel, and that the waivers Releasor has made herein are
knowing, conscious and with full appreciation that he is forever foreclosed from
pursuing any of the rights so waived.

        The Releasor has a period of 21 days from the date on which a copy of
this Release has been delivered to him to consider whether to sign it. In
addition, in the event that Releasor elects to sign and return to Phillips-Van
Heusen Corporation a copy of this Release, Releasor has a period of seven days
(the "Revocation Period") following the date of such return to revoke this
Release, which revocation must be in writing and delivered to Phillips-Van
Heusen Corporation, 200 Madison Avenue, New York, New York 10016, Attention:
General Counsel, within the Revocation Period. This Release, and the Releasor's
right to receive the amounts paid to him under Section [3(b)] [3(c)] [3(g)(ii)],
shall not be effective or enforceable until the expiration of the Revocation
Period without the Releasor's exercise of his right of revocation.

        This Release shall not be amended, supplemented or otherwise modified in
any way except in a writing signed by the Releasor and Phillips-Van Heusen
Corporation.

        This Release shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without reference to its
principles of conflicts of law.

        IN WITNESS WHEREOF, the Releasor has caused this Release to be executed
as of                        , 20    .

   

--------------------------------------------------------------------------------

Paul Thomas Murry SWORN TO AND SUBSCRIBED
BEFORE ME THIS            DAY OF
                        , 20    .    


--------------------------------------------------------------------------------

Notary Public
 
 

A-2

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
RELEASE
